Case 4:20-cv-02023 Document 19 Filed on 08/31/20 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              August 31, 2020
                                                                             David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        FEDERAL HOME                 §   CIVIL ACTION NO.
        LOAN MORTGAGE                §   4:20-cv-02023
        CORPORATION,                 §
                 Plaintiff,          §
                                     §
               vs.                   §   JUDGE CHARLES ESKRIDGE
                                     §
        ALYSSA MARIA                 §
        SERRANO and BILL             §
        JEFFREY SERRANO,             §
                  Defendants.        §

                     OPINION AND ORDER OF REMAND

            Plaintiff Federal Home Loan Mortgage Corporation
       commenced this action in June 2018 in the 152nd Judicial District
       Court of Harris County, Texas. It then removed its own action
       to this Court in June 2020 after two years of litigation, citing
       12 USC § 1452(f) in support. Dkt 1. This removal occurred after
       FHLMC had lost a no-evidence motion for summary judgment
       in February 2020 before the state trial court, although
       proceedings there were not concluded.
            Defendants Alyssa Maria and Bill Jeffrey Serrano sought
       remand. Dkt 6. FHLMC opposed the motion. Dkt 11. It
       maintained that opposition through hearing before this Court.
       See Minute Entry, August 19, 2020. But FHLMC now withdraws
       its opposition and stipulates that it agrees to remand. Dkt 18.
            The motion by the Serranos to remand is GRANTED. Dkt 6.
            The Serranos also sought sanctions as against FHLMC for
       frivolous and harassing removal. Dkt 9. The Fifth Circuit hasn’t
       addressed the propriety of FHLMC’s removal as plaintiff under
       12 USC § 1452(f). It is a fairly unique statute, and lower court
       authority is divided on the issue. Some have remanded on finding
       removal improper when FHLMC is the plaintiff who originally
Case 4:20-cv-02023 Document 19 Filed on 08/31/20 in TXSD Page 2 of 2




       chose the state forum. For instance, see Federal Home Loan
       Mortgage Corp v Amersey, 2014 WL 1400086 (ED Mich); Federal
       Home Loan Mortgage Corp v Shaffer, 72 F Supp 3d 1265 (ND Ala
       2014); Federal Home Loan Mortgage Corp v Litano, 2015 WL 3632334
       (D Mass); Ocwen Loan Servicing, LLC v Mickna, 2015 WL 685262
       (WD Ark). Others have found the text to clearly provide for the
       contrary conclusion. For instance, see Matter of Trusts established
       under the Pooling and Service Agreements, 241 F Supp 3d 905 (D Minn
       2017); Federal Home Loan Mortgage Corp v Brooks, 2011 WL
       2619132 (MD Ala).
            Sanctions are inappropriate given this division of authority.
       FHLMC has also resolved the objection to removal in this
       situation by agreeing to remand. This, too, counsels against
       imposition of sanctions.
            The motion by the Serranos for sanctions is DENIED. Dkt 9.
            This case is REMANDED to the 152nd Judicial District Court
       of Harris County, Texas.
            The Clerk of the Court must provide a copy of this Order to
       the District Clerk for Harris County, Texas.
            Should FHLMC again seek removal from state court, it must
       designate that removal as a related case to the instant action for
       assignment to this Court.
            SO ORDERED.

           Signed on August 31, 2020, 2020, at Houston, Texas.




                                    Hon. Charles Eskridge
                                    United States District Judge




                                       2
